Citation Nr: 0933246	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1973 to July 1976 and from September 1978 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a previously 
assigned 30 percent evaluation for service-connected pes 
planus (flat feet).  The Board denied the Veteran's appeal in 
August 2007.  The Veteran appealed the August 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2008 Order, the Court granted a 
Partial Joint Motion for Remand filed by the parties and 
remanded the aforementioned issue.  

The case was thereafter returned to the Board, which remanded 
the appeal to the RO in December 2008 to comply with the 
August 2008 Order.  The development has been completed, and 
the case is before the Board for final review.

In a written statement dated in July 2009 the Veteran's 
representative raised the issue of entitlement to a total 
rating based on individual unemployability on behalf of the 
Veteran.  The Board refers this matter to the RO for 
appropriate action and initial adjudication.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Bilateral pes planus is manifested by mild to moderate 
deformity, mild pain with manipulation, no evidence of 
swelling or edema, and severe callosities.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for an evaluation in excess 
of 30 percent for service-connected bilateral pes planus was 
received in August 2003.  Thereafter, he was notified of the 
general provisions of the VCAA by the Nashville RO in 
correspondence dated in September 2003, October 2005, and 
January 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in June 
2006.  In addition, the January 2009 letter outlined 
additional notice requirements pursuant to 38 U.S.C.A. 
section 5103(a) for increased-compensation claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thereafter, 
the claim was reviewed and a supplemental statement of the 
case was issued in May 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
VA treatment records have been obtained and associated with 
his claims file.  The Veteran has also been provided with VA 
feet examinations to assess the current nature of his 
service-connected pes planus disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

Although the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995), has held that a thorough evaluation of a 
musculoskeletal or orthopedic disability for rating purposes 
requires consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability, pursuant to 38 
C.F.R. §§ 4.40, 4.45 (2006), the Court has also held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, such as with Diagnostic Code 5276, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).
Factual Background and Analysis

 The Veteran's application for an increased rating for his 
service-connected bilateral pes planus disability was 
received in August 2003.

In a VA podiatry note dated in March 2003 the Veteran 
complained of painful calluses on both feet.  Objective 
findings included painful depressed medial longitudinal arch, 
bilateral; thickened and elongated toenails; and painful 
keratotic lesions under the fifth metahead bilaterally, and 
at the distal lateral aspect of the fifth toe bilaterally.  
The assessment included bilateral pes planus and callosities.  
In VA podiatry notes dated in July and October 2003 the 
Veteran complained of painful calluses on both feet.  The 
objective findings were identical to those reported in March 
2003.   

In VA emergency department notes dated in August 2003 the 
Veteran requested a referral to the mental health clinic due 
to a longstanding problem with anger management and job 
stress, which had been going on for six months.  The staff 
physician referred to a VA note dated in June 2001.  The 
Veteran stated that his new manager was messing with his 
money, and he felt like slapping him or pulling him down in a 
hole with him.  

In the June 2001 VA social work note referenced by the 
emergency physician, the Veteran stated that his service-
connected flat feet disability and gout were compounded by a 
severe back injury at work that caused pain to his feet when 
he walks too long or stands too much, preventing him from 
getting employment.  He expressed being very anxious over his 
financial situation.  He described being given the choice 
during his second period of service of being court-martialed 
or leaving with an honorable discharge after getting into 
trouble with another soldier.  Then, although he reported 
being a gentle man, he admitted having great difficulty 
controlling his anger when riled up.  He stated that he lost 
a job recently when he got into a confrontation with a fellow 
worker.  He also described an incident in which his ex-wife 
and young daughter were mugged and beaten on the street by 
neighbors:  he took his car and chased them, running them 
over, killing one and severely injuring the other two; he was 
acquitted of the charges.

In a VA mental health consultation report dated in September 
2003, the Veteran's current complaint was that he was having 
problems with his manager.  The Veteran reported working at 
his job as a cleaner for two years and that he started having 
problems with his manager two or three months ago because he 
was making the Veteran do things that were not part of his 
job.  The Veteran stated that he was a disabled vet and has 
restrictions on activities that he does at work, but the 
manager nevertheless required him to do such work.  He 
disclosed that he was terminated two weeks ago for 
insubordination.  He described going to the emergency room 
for help because he did not want to do something that would 
make him lose his job.  He reported prior employment at a VA 
cafeteria for 10 years, noting that he got into trouble on 
several occasions for drinking and for his anger.  He entered 
a rehabilitation program in 1990 and in the same year 
divorced, stating he was into UU trouble many times for 
domestic violence.  

In a VA feet examination report dated in October 2003, the 
Veteran reported that he had been unemployed since September 
2003; his previous occupation was custodial maintenance work.  
He reported smoking one pack of cigarettes for most of his 
adult life and a history of heavy alcohol abuse prior to 
1990.  He stated that he had pain or discomfort in both feet 
with prolonged standing or walking greater than 15 minutes.  
He denied any swelling.  He had been compliant in wearing 
corrective shoes and arch support to both feet on a routine 
basis.

Physical examination findings were reported as follows:  a 
tender, raised callused area measuring 0.5 cm beneath the 
fifth meta head lateral and distally below the fifth digit; 
no erythema bilaterally; thickened, brittle, cracked nails on 
the fifth digit; all nails well-trimmed bilaterally; 
tenderness to palpation to the medial longitudinal arch 
bilaterally; no erythema or redness; pulses were 2+ in pedal 
and posttibial area; no evidence of tinea or dislocation; 
Achilles arches were slightly tender to palpation, but were 
normal in alignment; there was discomfort with manipulation 
of the Achilles tendon at the heel region bilaterally; 
radiograph studies showed no acute fracture or significant 
degenerative changes and were summarized as unremarkable.  
The examiner commented that the Veteran would benefit from 
job retraining for sedentary work. 

In a VA psychiatry note dated in October 2003, the Veteran 
reported that he lost a case in court after he got fired from 
the job.  He stated that he had been sleeping too much 
because he was bored and had nothing to do.  He reported that 
he was living on savings and was not interested in seeking a 
job at present.  

In a claim for service connection for posttraumatic stress 
disorder (PTSD) received in November 2003, the Veteran stated 
that his "condition has become very severe.  I have problems 
[with] Anger! Argumentative flashbacks unable to sleep.  I 
have lost my job because of these conditions."

In a VA social work note dated in December 2003, the Veteran 
reported still feeling very angry towards his supervisor who 
fired him last August, admitting that he harbored homicidal 
ideas for quite a while.  He expressed interest in a 24-week 
anger management course.

In correspondence received in December 2003, the Veteran 
stated that he had suffered from depression with anger 
management difficulties since 1978, and due to these mental 
difficulties and his "attitude" had been unable to hold a 
steady job.  He reported that his body chemistry was 
extremely mixed with his anger and caused "much problems 
mentally."  He related that he had had several jobs in the 
last 15 years and was not able to keep them due to his 
condition.  He concluded that he "need[ed] to be out of the 
workforce with the benefits that the VA awards him for this 
condition," adding that this would allow him to "rest at 
peace at home not endangering [my]self or others on a job."

In a VA neurology/nerve conduction velocity/electromyography 
(EMG) study of the bilateral lower extremities dated in 
February 2004, the assessment was findings compatible with 
bilateral axonal neuropathy.  In a VA neurology note dated in 
April 2004, the Veteran complained of cramping, burning, and 
aching in his feet for more than 10 years.  He stated that 
the symptoms begin in the mornings and move down to his legs 
and feet later in the day.  The assessment was peripheral 
neuropathy.  In a VA treatment note dated in July 2004, the 
assessment was polyneuropathy, possibly due to past alcohol 
use, and new diagnosis of diabetes mellitus.  In a VA 
neurology note dated in August 2004, the Veteran complained 
of a bilateral burning feet sensation with pain beginning in 
the feet and moving up legs.  He stated that standing and 
walking exacerbate the pain, and resting and hot water soaks 
alleviated the pain somewhat.  Objective findings included 
normal gait aside from feet turning out and inability to 
tandem.  A VA primary care note dated in October 2004 
documented lower extremities without edema.

In a VA podiatry note dated in November 2004, the Veteran 
complained of a recurrence of painful calluses on both feet.  
Objective findings included painful depressed medial 
longitudinal arch, bilateral; thickened and elongated 
toenails; and painful keratotic lesions under the fifth 
metahead bilaterally, and at the distal lateral aspect of the 
fifth toe bilaterally, especially right.  Identical objective 
findings were reported in VA podiatry notes dated in March, 
July, and November 2005.  A VA note dated in April 2005 
documented lower extremities without edema.

In the August 2008 Joint Motion for Partial Remand the 
parties agreed that a remand was required for the Board to 
discuss the extraschedular consideration because the October 
2003 VA examiner suggested that the Veteran would benefit 
from job retraining for sedentary work and for the Board to 
address the applicability of the benefit-of-the-doubt 
doctrine, articulating adequate reasons and bases for its 
findings and conclusions.

The Board remanded the Veteran's appeal to the AMC/RO in 
December 2008 to provide additional VCAA notice to the 
Veteran, to request and obtain additional treatment records, 
to provide the Veteran with an additional VA examination and 
opinion regarding his service-connected disability, and to 
readjudicate the claim with consideration of an 
extraschedular evaluation.

The RO obtained additional VA treatment records following the 
Board Remand.  VA podiatry notes (occurring every three to 
four months) dated from February 2006 to February 2009 
contained essentially identical findings as those previously 
reported.  Beginning in April 2007, the podiatrist also 
consistently reported no sign of impending ulceration on 
either foot and an assessment that included severe 
callosities; beginning in August 2008, he reported that all 
lesions were bounded by scarring, with no sign of impending 
ulceration of either foot.  

VA primary care physicians documented no edema or clubbing, 
cyanosis, and edema in treatment notes dated in July 2006, 
February 2007, April 2007 (Veteran requested a walking cane 
for soreness in both legs), May 2007, January 2008, and 
September 2008.

In a VA feet examination report dated in April 2009, the 
Veteran stated that his service-connected bilateral foot 
disability affects his activities of daily living because he 
cannot stand for long periods of time.  He reported that he 
was last employed about a year and a half ago as a packer in 
a printing company and that he had to quit due to pain in his 
feet.  He stated that he uses shoe inserts, which help 
moderately.  He stated that he could walk less than 15 
minutes or less than 50 feet.  It was noted that he used a 
cane, but it was primarily due to balance of his shoes rather 
than foot pain.  He described daily flare-ups, but they were 
associated with burning and tingling.  The physician noted 
the Veteran's history of diabetes mellitus with possible 
neuropathy, peripheral artery disease, gout, and history of 
heavy alcohol use.

Physical examination findings included ambulation with a 
slightly slower than normal pace with a cane, and slightly 
decreased sensation to light touch in bilateral feet with 
sensation gradually improved to normal two inches above the 
ankles bilaterally.  Right and left foot examination findings 
were reported as follows:  5/5 strength in bilateral foot 
plantar flexion, dorsiflexion, toe extension, foot inversion 
and eversion strength limited by pain; subjective tenderness 
to palpation over his medial and lateral malleoli, as well as 
posterior to his medial malleoli; mild pain with calcaneal 
squeeze test; tender over the middle plantar fascia; not 
tender over the insertion of the posterior tibial tendon; 
mildly tender to palpation over the small callous at the 
plantar aspect of his fifth metatarsal head and non-tender 
over the callous that was noted on the medial aspect of his 
great toe interphalangeal joint; moderate flat foot deformity 
with a positive too many toes sign on standing; however, 
Achilles tendon was neutral to 1 or 2 degrees of valgus 
alignment at most just right to his calcaneus; on standing on 
his toes his feet had abnormal varus alignment as to be 
expected standing on the toes; pain on manipulation was noted 
to be mild with resistance testing as listed above with 
resisted inversion and eversion.  Laboratory data were 
reported to show no fractures, dislocations or deformity, and 
no significant evidence of osteoarthritis bilaterally.  

The assessment was right and left mild to moderate foot 
deformity with symptoms relieved by inserts with the weight 
bearing line just over slightly lateral to the great toe with 
no significant bowing of the Tendo Achilles; and right and 
left foot plantar fifth metatarsal head callous, likely not 
related to flat foot deformity, rather each is likely related 
to diabetes mellitus.  The examiner opined that the flat foot 
disability independent of the neuropathy should not have a 
significant impact on his activities of daily living and 
employability.  He added that it was conceivable that the 
pain may be worse with being on his feet all day, but it was 
not feasible to attempt to express any of this in terms of 
additional limitation of motion to his flat foot deformity as 
these matters cannot be determined with any degree of medical 
certainty.

After a review of the evidence of record, the Board finds 
that the Veteran's service-connected bilateral pes planus 
disability is manifested by objective findings of mild to 
moderate deformity, mild pain with manipulation, no evidence 
of swelling or edema, and callosities that were severe 
beginning in April 2007.  At no time during the pendency of 
the appeal did objective medical evidence include marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, or no improvement by 
orthopedic shoes or appliances, the criteria required for the 
next higher, 50 percent, rating.  Accordingly, the evidence 
does not support the assignment of a rating in excess of 30 
percent for bilateral pes planus.

The Board acknowledges the Veteran and his representative's 
contentions that his bilateral pes planus disability is more 
severely disabling.  However, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an evaluation in excess of 30 percent for 
bilateral pes planus.  Therefore, entitlement to an increased 
rating for bilateral pes planus is not warranted.  The Board 
has considered staged ratings under Hart v. Mansfield, 21 
Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the RO did not explicitly 
consider whether an extraschedular evaluation was warranted 
when it readjudicated the claim in the supplemental statement 
of the case dated in May 2009, as the Board directed in the 
December 2008 Remand instructions.  However, the Board finds 
that the omission is harmless error because the RO did 
explicitly find that the evidence demonstrated that the 
Veteran's service-connected disability was moderate, 
warranting no more than a 30 percent evaluation.

The Board points out that the governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b) (2008).  Here, the record contains absolutely no 
evidence that the Veteran was ever hospitalized for his 
service-connected flat foot disability, and although the 
Veteran alleges that his pes planus disability has interfered 
with his ability to maintain employment, the medical evidence 
of record and his own admissions on multiple occasions 
suggest that the overwhelming factor interfering with his 
employment has been his longstanding struggle to control his 
anger.  Notably, in his regular podiatry appointments he 
never complained of his service-connected foot disability 
interfering with his employment; however, he did admit to VA 
mental health practitioners that his difficulty in 
controlling his anger resulted in more than one termination 
of employment.  Therefore, the Board finds there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with any employment or frequent periods 
of hospitalization related to this service-connected pes 
planus disability that would take the Veteran's case outside 
the norm so as to warrant the assignment of an extraschedular 
rating, nor was there any basis for the RO to make such a 
finding.  Stated differently, while the Veteran reported 
being unable to work due to symptoms of pain in his feet, 
objective medical findings are not indicative of any frequent 
periods of hospitalization or unusual or marked interference 
with any current employment related to his service-connected 
pes planus disability (i.e., beyond that contemplated in the 
assigned 30 percent rating).  Consequently, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected pes planus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


